Case 1:19-cv-01920-RBJ Document 45 Filed 11/08/19 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-01920-RBJ

WILDEARTH GUARDIANS,
HIGH COUTRY CONSERVATION ADVOCATES,
CNTER FOR BIOLOGICAL DIVERSITY,
SIERRA CLUB, and
WILDERNESS WORKSHOP,

       Petitioners,

v.


DAVID L. BERNHARDT, in his official capacity as United States Secretary of the
Interior,
UNITED STATES OFFICE OF SURFACE MINING RECLAMATION AND
ENFORCEMENT,
JOSEPH BALASH, in his official capacity as Assistant Secretary of Land and Minerals
Management, U.S. Department of Interior,
GLENDA OWENS, in her official capacity as Acting Director of U.S. Office of Surface
Mining Reclamation and Enforcement, and
DAVID BERRY, in his official capacity as Regional Director of U.S. Office of Surface
Mining Western Region,

       Respondents.



                                   FINAL JUDGMENT


              In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a), the following Final Judgment is hereby entered.

       Pursuant to the ORDER [ECF No. 44] of Judge R. Brooke Jackson entered on

November 8, 2019, it is

       ORDERED that the federal defendants’ March 12, 2019 Record of Decision is

remanded for further consideration. It is
Case 1:19-cv-01920-RBJ Document 45 Filed 11/08/19 USDC Colorado Page 2 of 2




      FURTHER ORDERED that the federal defendants’ March 15, 2019 NEPA

Adequacy Review Form, March 15, 2019 Recommendation for Approval, Without

Special Conditions of the proposed Mining Plan, and April 19, 2019 Mining Plan

Approval are VACATED. It is

      FURTHER ORDERED that the intervenor defendants are immediately enjoined

from any and all action pursuant to those approvals.


       Dated at Denver, Colorado this 8th day of November, 2019.

                                               FOR THE COURT:
                                               JEFFREY P. COLWELL, CLERK

                                           By: s/ J. Dynes
                                                       J. Dynes
                                                       Deputy Clerk
